DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “repeatedly cutting, stacking and rolling the stacked sheets to form a blank; wherein the blank comprises a plurality of domains fused together; wherein the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseler (US 7,735,421B2) in view of Vordahl (US 3,270,412) and Fromson (US 2,728,136).
	With respect to claim 1, Vosseler teaches a method comprising: rolling a sheet in a roll mill; the sheet comprising a first metal, and having disposed upon each opposing face of the sheet a first layer that comprises a second metal; the second metal being chemically different from the first metal; stacking the plurality of sheets; and rolling the stacked sheets in the roll mill to form a blank (figures 1-2; and column 5, line 39-column 6, line 9).
With respect to claim 1, Vossler does not teach cutting the sheet into a plurality of sheets; and repeatedly cutting, stacking and rolling the stacked sheets to form a blank; wherein the blank comprises a plurality of domains fused together; and wherein the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.

At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the repetitive process of Vordahl in the process of Vossler in order to form an assembly of the desired dimensions.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the clad material of Fromson in the collective process of Vordahl and Vossler in order to form an assembly of the desired configuration.
With respect to claim 6 Vosseler teaches wherein the first metal is aluminum, magnesium, zinc, copper, iron, nickel, cobalt, or a combination comprising at least one of the foregoing metals (claim 2). 
With respect to claim 7, Vosseler teaches wherein the first metal is aluminum (claim 2). 

Claims 3, 8-9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseler (US 7,735,421B2), Vordahl (US 3,270,412), and Fromson (US 2,728,136) as applied to claim 1 above, and further in view of Hardy et al. (US 2012/0094146A1) (hereafter Hardy).
With respect to claim 3, Vosseler, Vordahl, and Fromson do not teach wherein the sheet further comprises a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third metal is chemically different from the first metal and the second metal.  
However, Hardy teaches wherein the sheet further comprises a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the composite of Hardy in the collective process of Vosseler, Vordahl, and Fromson in order to form an assembly of the desired layered structure.
With respect to claim 8, Hardy teaches wherein the first metal is magnesium (figures; paragraphs 14-15; and claim 1). 
With respect to claim 9, Hardy teaches wherein the second metal is aluminum, magnesium, zinc, copper, iron, nickel, cobalt, or a combination comprising at least one of the foregoing metals (figures; paragraphs 14-15; and claim 1).
With respect to claim 11, Hardy teaches metals wherein the second metal is magnesium (figures; paragraphs 14-15; and claim 1). 
With respect to claim 12, Hardy teaches wherein the third metal is nickel (figures; paragraphs 14-15; and claim 1). 

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseler (US 7,735,421B2), Vordahl (US 3,270,412), and Fromson (US 2,728,136) as applied to claim 1 above, and further in view of Schmidt (GB 933,049A).
With respect to claim 2, Vosseler, Vordahl, and Fromson do not teach wherein the rolling in the roll mill is hot rolling; however, Schmidt teaches wherein the rolling in the roll mill is hot (induction) rolling (claim 1; and pages 1-2).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot rolling of Schmidt in the collective process of Vosseler, Vordahl, and Fromson in order to ensure that the materials are securely bonded.
With respect to claim 10, Schmidt teaches wherein the second metal is aluminum (title; and pages 1-2). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseler (US 7,735,421B2), Vordahl (US 3,270,412), and Fromson (US 2,728,136) as applied to claim 1 above, and further in view of JP363025009A (hereafter JP ‘009).
With respect to claim 4, Vosseler, Vordahl, and Fromson do not teach extruding the blank. 
However, JP ‘009 teaches extruding a bonded blank (abstract).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the extrusion of JP ‘009 in the collective process of Vosseler, Vordahl, and Fromson in order to reshape the blank into the desired shape.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseler (US 7,735,421B2), Vordahl (US 3,270,412), and Fromson (US 2,728,136) as applied to claim 1 above, and further in view of Yano et al. (US 6,419,149) (hereafter Yano).
With respect to claim 5, Vosseler, Vordahl, and Fromson do not teach winding the blank into a spool; however, Yano teaches winding the blank into a spool (Figure 1; and column 9, lines 19-33).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the winding of Yano in the collective process of Vosseler, Vordahl, and Fromson in order to efficiently store composite material.

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.

The examiner agrees; however, Vordahl teaches repeatedly cutting, stacking and rolling the multiple layered metal sheet till they form a blank (a process known as packing), while newly cited Fromson teaches a domain having a core comprising a first metal with a layer disposed thereon that contains the second metal. The claim would have been obvious because the substitution of one known element (clad sheet) for another (clad sheet) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KILEY S STONER/            Primary Examiner, Art Unit 1735